OFFICE   OF THE ATTORNEY GENERAL OF TEXAS
                             AUSTIN




Honorable Weaver B. &km,      Chalmuu
ateto Board of Control
Aumtti,  Taxes
Doer 8lr1




          You hevw requested                 a or talli clv*tmsnt
upon the matter dereribad                      a8 follovmr




                                        ertlmta for bldr,
                                         bida Nero opened
                                       xaem of tha fund@
                                       8 under prevel.llng

                       the naod for oertain  ~pai.r* to
                       caring and the dome aoverlng  to
                        and tleitsrhwatlon en& obviate
                       fe,   It   ML   aaaaluded   by the



      drawn for the oonatruation of (I portion of the
      job only, a8 oontempleted by the Leglel&ure,    and
      our oonmxlt~   anglneec was lnetruoted to oause
      revlred plaxu end rpeoifioationr to be submlttad
      thet do not in rsat provide for either a anlln
lwnawblo         Weaver11. Baker,me            2



      r00r oovaring or a Capitol dma oovarlng, but do
      ln ra0t provide for other muohna*dad f;n$w&m~O
      eliminate the haaards above set out.
      adrartisamsnt, bl& vore reobived on iurah 18,
      1942 at the o~floo or the ciliate Board of Oontrol
      as outlbsd    in our Inter-ofrloe   octsmud0stiau 0r
      that da te  lttaahad harato aad aada 4 part moor.
      Our lqlmor      4ad ~ohiteats   rooomand tb aooep-
      tanoe or tha bid or 10019 cowtruotion coEp8ny
      for the re8aonaset out la said oomualoatlon.
            I). . . .

                 3~5~     tb     rw8     lm        8twd    mk ak r 80~1 .
      neotlon      vlth    the   plans   and   spsoili6athns       here-
      with lubmltted, doas tha Stata BoarQ of Cont&?ol
      of Trma hvo the lagal right to avard a sontraat
      for 8Ubh oonatrwtlaa, vhish sontwot in Saot
      does not    ori   ~ith~ th8 r~tn rwr OOTW*
      or Capito r daau eovarin&



                 IO.roaponao      to   our reqwat foe 8d6ltlonallnforma-
po&        wlw         provided us vith t&a rollwing            analysis   and
      L
                 *The follovlng   1s In ansver to qwstloas   rub-
      mitted by the Attorney         Oanaral ooaearning tha ap-
         opr~tlwa          for ‘mln Rooi covering  - Itam Ilo. 1 -
      r 58,81?.00’;        ‘&me Covering - Xtmaso. 8 - $42,-
      219.00’ 1
      “ACCCRbIBO TO APPROP$UA!l’IOISACCCRIWT&                      PFiESJWf
      Ibaa Roof CoverIp%consists

          1.   Remm   pramart roor3q
               and vood joists ln roof.
      2.       Removeprosant Skyll.@ts              2.    Remove present Sky-
               a& rittLng iwu vark to                     lights and raplaoe
                   .                                      vith nev.
3. IOU strwtumlat~l.
4. Mew ShMthbg utth         azu
      pr00r 8tat~~i.

5.    a~   copper ma                   5.   f0ge      vtmti-


6.    Meu oooper auttep

ns.ln Rooi cove                        Bid Priae -
                 $52&o                          $33,132.W
      “At the tlsm the orfglwl bi& vere ax?eir-
ed it yu UposaSbl6 to @oaupe the soppor roor%q
as it una a aritleal matsrlal - dua to the present
lma r @ no
         . y
                  a o ifl~tlo na
       uThrer vio ed          to o t
                                   tb r b wo
rmt                  f?
       Into oonsl&raloaaad          thenewbi6        nwlnd
ou Mbrah 18, 19ke 6otsreQ ths i~llwlng  vork to
be dona on&r the hecr&lng ~lI@lu Roof Covwing’!

      “Ro. 2 - Removeprasont 8ky2lghts   an4 In&all
nav akyllgkts  over the Eouln oi l?epe8entatlre8
and tha Sewta Cbamber~

      *MO. 5 - &atPll*tton        of    roofrcmtilatora      in
rldga or ruin roof.

       “All   the obcve ltwa   en       dlree8ly   related   80
the V4aln Roof CovwA.q* and inalu& ponurent
vmkvhlah   ambe dons &the    pnssa&ttomestnear-
lyapproseh tb origballyaootmpX8tedtork.
*AcccRDnio 20~APpR0PRIATmla Aocmqg                     ?REmRT
&ma Covering:
1.    Rmove pafsnt       aovex4a~
2.    30arr03dbg                       2.   smr0idtag
3.    20~ or at-
                                       3*   Rarz-m           ln
4.    CafBiw, 00&maa, do-
      ttila urd bulum-
      5.   ~~04         rio0c                 5.   nw       brlooxly oowr-

      6.   IIoa&~~~~,mId~                     6.   itf&cIr~            m&la-
                                                   big8 0r 8td          ww r ii?’
                                                   sstd0r        or 4~.
      7.   Dmebarrello~nrlng

      8.   Coo;            oor!~1~0and

      Boas Covering - #42,219.00               Bid rrioo - ~39,00@.00
           "At 8ho tlmo the orl&aU bids uere naelnd
      it ~88 bapoaslbloto 8oouro ?&a a&no, stool,ooppar,
      lto .,raqaf.redfor 8hla vork slnee it ru erlt%oaI
      Mtarlals  - due to thepa'erontemuRen@~'.
           "The rwlsoa speoiilo0tlona took tLu aon
      facts into oowideratlon end 8ho nev bid8 reedrod
      on Jtarehl8 l942 00~4awd the felleuln~v-k to bo
      dcnu under hnm Covor~',
           "Be. 2 - soaraal2zI&
           ‘lo. 3 -Rmvep~matvmdulndova         allafrus

                        - k er~lzy        0ontMpl8t.4.
                        - Reman   prwmt mod W&owa~                    Srur
      ¶Jkm8&lprrtaiaauudm
      8na rrus,  also to pant            *r   lrpowdrtulvorkln
      lntwlor of dm.
           "All the  ebom items  bra dlnotly                 remiti    to
      ud~0~pu?t0rwrrrbdauorth0btamg.~

          we      mat     aoo;ao ii f&a appr       I~tlon itus          w&n    Roe?
Covorlng”and       "Dow Covering” rwttioT Myexpondltuw                       saloly
to lotwl    “00v#r ing
                    o r lmr
                        8” eln8wa a bed
                                      y8h oLqlsuture                           to
iaoludavork alreotly rel&*d to tb rln roar uid dam.
         You have bdvlsedus th@t the aost or mere17 "oevw-
lqfttuan&zroof     onbheowh*od*anat~daMon~o8her
hand at the tine the ertlmmt*r v8ra nedo ru only 8pproxb
ut&    2op or tha auml nuaaa by #a Im                &ture.
                                                   And 8mt                      the
m-t8    0r theme pee0u                ted irap the rub88
                            ituu ~8 &If                                               0f
a lIo&s&tlve  oamlttao ahe~iiiththe     n8ponribiUt~af
&ozwrable Uaavo~ Ii. B&or,     page 5


&twnblng     Vht should be done pwtdafng             to we       rs.a roof    mad
dgjiseol the Capitol Building.
              It la alear that lf   the subject     items vepe intended
to   imludr    0nly   “cover3.qa’
                               ths    emount8     appropriated      would    hsvs
been suiticlent only Sor this purpore.   The approprlatlon 0r a
   ester sum ir aefinlte rriaenoe 0r a legidatira iatont the
tf;e-wwe           tit04 w0m to b0 0xpd0a ior othrr work hi
oexmeatloa     vith“4”ho m8lnroof and a08k8.
             The laaguage a008 not admit of the aonatruotlon that
it r~ isrturdra to roma0t      th0 Board 0f c0ntm to 0llb 0r two
titeraatlr*s    only8 olthw  to exW.rel~ rwovo urd di80ua the
psent     roofaad a0au,aororfnga ana replacr   vitia mu, OT to a0
nothing to ellaslnate exist&g doieotr ralsting the-to.
          Tke bzwity of tha approplrlatlons mat be aonstrtma   irr
the light or the raot that by gum-al  lav the legla~two    has
oo&erred upon the Boat4 of Control the duty and respensiblllty
of 8ujwVls~    and m        the St&e Caplt01 Baudlng.
           xt fr th0w0n    our opirrioa tket these lppropzl,atlwi
ltwa vwa intended by t&e Is@.alature to ruthoziw       erpaabitures
 dirrot~mlaedto       the pkwpoaos 0rth0 appx-opriaticms    and shotad
net be restrioted to Wpondlttar68 for "06v~~fngs" cpily.
           ml8 baLq$ taru, it la our flmthav oplalan that   the
aeat   of casrfml vouu be wh 0w0a      to lvOCd tba aontraot rw
the pwpoaos desorib6dvhure      lt appwa,aa   itaea8 appur tron
the lnformatlon you have given us, tlst tha uork to ba done la
dlreotly related to the main roof and dfxneand will plwvont
owta& drarge to tho Capitol Building and danger to parsons
vlthln the building, as a result of defeats in the mar and doaa.
vhfohmo4toeaafnl~       the Log$sUturo intenibd shou!ldbs aooom-
pushed   by the appmpriatlaas    s&de.